  Case: 4:21-cv-00192-SRC Doc. #: 20 Filed: 08/11/21 Page: 1 of 2 PageID #: 82




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 ROBERT EUGENE WOODSON,                          )
                                                 )
         Plaintiff(s),                           )
                                                 )
         vs.                                     )       Case No. 4:21-cv-00192-SRC
                                                 )
 JACOB CASE,                                     )
                                                 )
         Defendant(s).                           )

                                      Memorandum and Order

        This matter comes before the Court on Plaintiff Robert Eugene Woodson’s Motion for

Appointment of Counsel. Doc. 19. The Court denies the motion.

        In civil cases, a pro se litigant does not have a constitutional or statutory right to

appointed counsel. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013); see also Stevens v.

Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (stating that “[a] pro se litigant has no statutory or

constitutional right to have counsel appointed in a civil case”). Rather, a district court may

appoint counsel in a civil case if the court is “convinced that an indigent plaintiff has stated a

non-frivolous claim . . . and where the nature of the litigation is such that plaintiff as well as the

court will benefit from the assistance of counsel.” Patterson v. Kelley, 902 F.3d 845, 850 (8th

Cir. 2018). When determining whether to appoint counsel for an indigent litigant, a court

considers relevant factors such as the complexity of the case, the ability of the pro se litigant to

investigate the facts, the existence of conflicting testimony, and the ability of the pro se litigant to

present his or her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

        After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. At this juncture, this case is not factually complex and does not involve


                                                     1
  Case: 4:21-cv-00192-SRC Doc. #: 20 Filed: 08/11/21 Page: 2 of 2 PageID #: 83




complex legal arguments, no conflicting testimony has been presented to the Court, and

Woodson has demonstrated he has the ability investigate the facts and present his claims with at

least a basic understanding of the Rules of Civil Procedure. Therefore, the Court denies

Woodson’s request at this time, and will entertain future motions for appointment of counsel, if

appropriate, as the case progresses.


       So Ordered this 11th day of August 2021.



                                             STEPHEN R. CLARK
                                             UNITED STATES DISTRICT JUDGE




                                                2
